Case 3:20-mj-70968-MAG Document 44 Filed 01/07/21 Page 1 of 10

 
-Case 3:20-mj-70968-MAG Document 44 Filed.01/07/21 Page 2 of 10

UNITED STATES DISTRICT COURT
Northern District of California

CLERK’S OFFICE
SUSAN Y. SOONG 450 Golden Gate Avenue
Clerk of Court San Francisco, CA 94102
FINANCE DEPARTMENT Phone: 415-522-4621

Fax: 415-522-2150
January 5, 2021

Sulan Wang

c/o Edward Swanson

Swanson & McNamara LLP
300 Montgomery St., Ste 1100
San Francisco, CA 94104

Subject: Collateral Receipt #3461 1152397

Dear Sir/Madam:
Attached is a receiving record receipt for posting collateral to the Court to secure an appearance bond.
Please keep this receipt and return it to the Court when the collateral is returned to you upon exoneration
of the bond.
Sincerely,
/s/

Ana P Banares
Financial Supervisor

- Enclosure(s): Receipt#346 11152397

PAGE 1 oF 1
CAND-ECF Case 3:20-mj-70968-MAG Document 44 Filed 01/07/21 Page 3of10 Page| of 8

U.S. District Court

INTERPRETER

California Northern District (San Francisco)
CRIMINAL DOCKET FOR CASE #: 3:20-mj-70968-MAG-1

Internal Use Only

Case title: USA v. Song

Date Filed: 07/17/2020

 

Assigned to: Magistrate Judge

Defendant (1)
Chen Song represented by

Pending Counts
None

Highest Offense Level (Opening)

None

Terminated Counts

https://ecf.cand.circ9.den/cgi-bin/DktRpt.pl?127186910545559-L_1_0-1

Edward W. Swanson
Swanson & McNamara LLP
300 Montgomery St.

Suite 1100

San Francisco, CA 94104
(415) 477 3800

Fax: (415) 477 9010

Email: ed@smllp.law
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: Retained

Tamara A Crepet

Federal Public Defender

55 South Market Street

Suite 820

San Jose, CA 95113
408-291-7753

Email: tamara_crepet@fd.org
TERMINATED: 07/28/2020
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Public Defender or Community
Defender Appointment

Audrey A. Barron

Swanson & McNamara LLP
300 Montgomery St.

Suite 1100

San Francisco, CA 94104
415-477-3800

Email: audrey@smllp.law
ATTORNEY TO BE NOTICED
Designation: Retained

Disposition

Disposition

12/31/2020
 

GaseB2Zormj/LOG6BhVAG CDocument!43 Atitecl110S0/20 PRageindfi2

[©}@) U.S. GOVERNMENT PRINTING OFFICE: 2018-671-305

 

 

 

 

 

DATE CASE NUMBER
UNITED STATES DISTRICT COURT ORDER SETTING CONDITIONS OF November 30, 2020 3:20-mj-70968
NORTHERN DISTRICT OF CALIFORNIA RELEASE AND APPEARANCE BOND
NAME OF DEFENDANT ADDRESS TELEPHONE NUMBER
Chen Song 8501 Central Avenue Newark, CA 94560
NAME OFEISURETY L]CO-SIGNER CUSTODIAN ADDRESS TELEPHONE NUMBER
Sulan Wang 8501 Central Avenue Newark, CA 94560
NAME OFLJsuRETY LJ CO-SIGNER LICUSTODIAN ADDRESS TELEPHONE NUMBER
AMOUNT OF BOND LJunsecurep Cdberosirrecewveo | &XJotHer security: TIME/DATE OF NEXT APPEARANCE COURTROOMJUDGE
(11 PersowAL Eélsecurep ey FROM: 8501 Central Avenue Kim
RECOGNIZANCE Newark, CA 94560
$ 250,000 $ Topeposteosy: / /2020

 

 

 

 

 

 

 

CONDITIONS OF RELEASE AND APPEARANCE

Defendant is subject to each condition checked:

[J Defendant must appear at all proceedings as ordered by the Court and must surrender for service of any sentence imposed.

] Defendant must not commit any federal, state, or local crime.

[] Defendant must not harass, threaten, intimidate, injure, tamper with, or retaliate against any witness, victim, informant, juror, or officer of the Court, or obstruct any
criminal investigation. See 18 U.S.C. § 1503, 1510, 1512, and 1513, on reverse side.

[x] Defendant must submit to supervision by Pretrial Services and must report immediately upon release and thereafter as directed to Pretrial Services.

[Xx] Defendant must surrender all passports and other travel documents to Pretrial Services by __ 7/22/2020 __ and must not apply for other passports or travel documents.

[1Defendant must not possess any firearm, destructive device, or other dangerous weapon.

(Defendant must not use alcohol to excess and must not use or possess any narcotic or other controlled substance without a legal prescription.

(Defendant must maintain current employment, or if unemployed must seek and maintain verifiable employment, or must commence an educational program
subject to approval by Pretrial Services.

[1 Defendant must submit to drug and/or alcohol testing as directed by Pretrial Services.

(Defendant must participate in substance abuse treatment, on an outpatient or residential basis, as directed by Pretrial Services.

O Defendant must participate in mental health treatment as directed by Pretrial Services.

(1) Defendant must have no contact, directly or indirectly, with any co-defendant outside of the presence of counsel.

(%] Defendant must not change residence or telephone number without pricr approval of Pretrial Services.

 

£] Defendant must remain in the custody of custodian Sulan Wang at 8501 Central Avenue Newark, CA 94560 . The
custodian must supervise defendant and report any violation of a release conaition to Pretrial Services. A custodian who fails do so may be prosecuted for contempt.
Defendant must reside in a halfway house at and must comply with all conditions of that facility.

 

[X] Defendant must comply with the following locaticn restrictions:
EIA] Defendant must not travel outside of: X]the Northern District of California (see map on reverse side),] other: .
[x](B] Defendant must observe a curfew and remain at his/her residence every day from __ 8:00pm to__ 6:00am , except as directed by Pretrial Services.
CJ [C] Defendant must remain at hisher residence at all times except for[[Jemployment;[7] education;[_Jreligious services [] medical, substance abuse, or mental
health treatment;C] attorneyvisits EC] court appearances; court-approved obligations; Lior other activities approved In advance by [] Pretrial Services, [_] the Court.
[Defendant must submit to location monitoring] by GPS [J] by RFC] as directed by Pretrial Services to ensure compliance with: ,
TI Al court-ordered location restrictions.
The following court-ordered location restrictions:
Ed the following conditions also apply:

- The Defendant may consult with officials of the PRC only in the presence of counsel.
- Defendant may not travel to the city of San Francisco without the prior approval of Pretrial Services.

 

Defendant must contribute to the cost of services provided by Pretrial Services as directed by Pretrial Services.

CONSEQUENCES OF DEFENDANT’S FAILURE TO OBEY CONDITIONS OF RELEASE AND APPEARANCE

If defendant does not obey these conditions of release and appearance, payment of the full amount of this bond will be due, and all cash or property posted to secure it
will be forfeited. Judgment may be entered and executed against defendant and all sureties or co-signers jointly and severally. An arrest warrant for defendant shall
issue Immediately, and defendant may be detained without bail for the rest of the proceedings. Defendant will be subject to consecutive sentences and fines for failure
to appear and/or for committing an offense while on release. See 18 U.S.C. §§ 3146 and 3147, on reverse side.

We, the undersigned, have read and understand the terms of this bond and acknowledge that we are bound by It until duly exonerated.

 

 

 

SIGNATURE OF OEFENDANT SIGNATURE OF SURETY/CO-SIGNER/CUSTODIAN
/s/ Chen Song

SIGNATURE OF SURETY/CO-SIGNER/CUSTODIAN SIGNATURE OF SURETY/CO-SIGNER/CUSTODIAN
/sf Sulan Wang Dated: 11/30/2020

 

 

 
Case 3:20-mj-70968-MAG Document 44 Filed 01/07/21 Page 5 of 10

FEDERAL JUDICIAL DISTRICTS IN CALIFORNIA
OREGON

  
  
    
   

NORTHERN
DISTRICT

 

PACIFIC OCEAN

§ 1803. Influencing or injuring officer or juror
generally.

Whoever corruptly, or by threats or force, or by any
threatening letter or communication, endeavors to
influence, intimidate, or impede any grand or petitjuror or

‘officer tn or of any court of the United States, or officer who
may be serving at any examination or other proceeding
before any United States commissioner or other committing
magistrate, in the discharge of his duty, or Injures any such
grand or petit juror in his person or property on account of
any verdict orindictment assented to by him, or on accaunt
of his being or having been such juror, or injures any such
officer, commissioner, or cther committing magIstrate In his
person or property on the account of the performance of his
official duties, or corruptly or by threats or force, or by any
threatening letter or communication, influences, obstructs
or impedes, or endeavors to Influence, obstruct, or impede,
the due administration of justice, shall be fined not more
than $5,000, or imprisoned not more than five years, or both.

§ 1510. Obstruction of criminal Investigations.

(a) Whoever wilitully endeavors by means of bribery to
obstruct, delay, or prevent the communication of Information
relating to a violation of anycriminal statute of the United States
by any person to a criminal investigator shall be fined not more
than $5,000, or tmprisoned not more than five years, or
both.

§ 1512. Tampering with a witness, victim, or
an Informant.

(a) Whoever knowingly uses intimidation or physical force,
or threatens another person, or attempts to do so, or engages
in misleading conduct toward another person with intent to-

(1) influence the testimony of any person in an official
proceeding.
(2) cause or Induce any persen to-

(A) withhold testimony, or withhold a record,
document, or other object, from an official proceeding;

(B) alter, destroy, mutilate, or conceal an object with
intent to impalr the object's integrity or availability for use in an
official proceeding;

(C) evade legal process summoning that person to
appear as a witness, or to produce a record, document, or
other object in an official proceeding; or

 

CENTRAL DISTRICT

MEXICO

(D) be absent from an official proceeding to which
such person has been summoned by legal process; or
(3) hinder, delay, or prevent the communication to
a law enforcement officer or Judge of the United States
of information relating to the commission or possible
commission of a Federal offense or a violation of conditions
of probation, parole, or release pending judicial proceedings;
shall be fined not more than $250,000 or imprisoned not
more than ten years, or both.

(b) Whoever Intentionally harasses ancther person and
thereby hinders, delays, prevents, or dissuades any person
from-

(1) attending or testifying in an official proceeding;

(2) reporting to a law enforcement officer or judge
of the United States the commission or possible commission
of a Federal! offense or a viclation of conditions of probation,
parole, or release pending judicial proceedings.

(8) arresting cr seeking the arrest of another person in
connection with a Federal offense; or

(4) causing a criminel prosecution, or a parole or
probation revocation proceeding, to be sought or instituted,
or assisting In such prosecution or proceedings; or attempts
todo so, shall be fined not more than $25,000 or Imprisoned
not more than one year or both.

§ 1513. Retaliation against a witness, victim, or
an Informant.

(a) Whoever knowingly engages In any conduct and
thereby causes bodily injury to another person or damages
the tangible property of another person or threatens to do
So, with Intent to retaliate against any person for-

. (1) the attendance cf a witness or party at an
officlal proceeding, or any testimony given or any record,
document, or other object produced by a witness in an
official proceeding or

(2) any Information relating to the commission or
possible commission of a Federal offense or a violation of
conditions of probation, parole, or release pending judicial
proceeding given by a person to a law enfercement officer,
or attempts to de so shail be fined not more than $250,000
or imprisoned not more than ten years or both.

FEDERAL PRETRIAL SERVICES
.NORTHERN DISTRICT

U.S. Pretrial Services Agency

450 Golden Gate Ave., Room 18-5497
San Francisco, CA 94102

(415) 436-7500/436-7501

U.S. Pretrial Services Agency
280 S. First Street, Suite 1150
San Jose, CA 95113

(408) 535-5222/535-5229

U.S. Pretrial Services Agency
1301 Clay Street, Sulte 100C
Oakland, CA 94612

(510) 637-3750/637-3751

U.S. Pretrial Services Agency
777 Sonoma Ave., Sulte 323
Santa Rosa, CA 95404

(707) 575-3423

U.S. Pretrial Services Agency
3140 Boeing Ave.
McKinleyville, CA 95519
(707) 575-3423/(415)436-7501

§ 3146. Penalty for falfure to appear

(a) Offense-A person commits an offense, if after having
been released pursuant to this chapter-

(1) he knowingly fails to appear before a court as
required by the conditions of his release; or

(2) he knowingly fails to surrender for service of
sentence pursuant to a court order.

(b) Grading-If the person was released-

(1) in connection with a charge of, or while awaiting
sentence, surrender for service of sentence, or appeal or .
certiorari after conviction for-

(A) an offense punishable by death, Iife
imprisonment, or imprisonment for a term of fifteenyears or
more, he shail be fined not more than $25,000 or imprisoned
for not more than ten years, or both;

(B) an offense punishable by imprisonment for a
term of five or more years, but tess than fifteen years, he
shall be fined not more than $10,000 or imprisoned for not
more than five years, or both,

(C) any other felony, he shall be fined not more
than $5,000 or imprisoned for more than two years, or both;
or

(DB) a misdemeancr, he shall be fined not more
nan $2,000 or imprisoned tor not more than one year, or
oth; or

(2) forappearance as a material witness, he shall be

fined not more than $1,000 orimprisoned for not more than
one year, or both,

A term of Imprisonment Imposed pursuent to this section

shall be consecutive to the sentence of imprisonment for
any other offense.

§ 3147. Penalty for an offense commitied
white on release.

Aperson convicted of an offense committed while released
pursuant to this chapter shall be sentenced, in addition to
the sentence prescribed for the offense to-

(1) aterm of Imprisonment of not less than two years
and not more.than ten years if the offense Is a felony; or

(2) aterm of imprisonment cf not lessthan ninety days
and not more than one year If the cffense Is a misdemeanor.
Atem of Imprisonment imposed pursuant to this section
shail be consecutive to any othersentence of imprisonment.
DOCUMENTS UNDERSER 4AM TOLESINAG Documenta? Mies aV ane”, aged ates

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

    

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAGISTRATE JUDGE DEPUTY CLERK REPORTERI/FTR
_ MINUTE ORDER - ZOOM Melinda K. Lock | Zoom Recording Time: 11:31-11:38
MAGISTRATE JUDGE DATE NEW CASE CASE NUMBER
SALLIE KIM November 30, 2020 | 1 _ 320-7. -MAG
a 2 APPEARANCES = ER gE -
DEFENDANT AGE | CUST | P/NP ATTORNEY FOR DEFENDANT PD. Ar RET. 77n
Chen Song N P Edward Swanson/Audrey Barron APPT. [X]
U.S. ATTORNEY INTERPRETER [_] FIN. AFFT. |[_] COUNSEL APPT'D
Benjamin Kingsley Kitty Shek - Mandarin SUBMITTED
PROBATION OFFICER PRETRIAL SERVICES OFFICER DEF ELIGIBLE FOR (| PARTIAL PAYMENT [_]
[Sean Hamel APPT'D COUNSEL OF CJA EES 7
PROCEEDINGS SCHEDULED-TO OCCUR. fae _
[INITIAL APPEAR LC] PRELIM HRG [_] MOTION CL] JUGMT & SENTG i STATUS
[_] TRIAL SET
[J 1.D. COUNSEL T_] ARRAIGNMENT BOND HEARING |[_] IAREVPROB.or |[[] OTHER
held or S/R
[-] DETENTIONHRG |[L] ID/REMOVHRG j[[] CHANGEPLEA |[_] PROB. REVOC. [_] ATTY APPT
epee eee gabe gece pene . . _ HEARING |
oe ee Be -INITIALAPPEARANCE. 9 Fe zs a
CL] ADVISED aim “ADVISED 1 NAME AS CHARGED TC TRUE NAME:
_OF RIGHTS — OF CHARGES © IS TRUE NAME
Bon - : vr _ARRAIGNMENT
J ARRAIGNED ON o “ARRAIGNED ON sla READING WAIVED [-]_ WAIVER OF INDICTMENT FILED
INFORMATION _ INDICTMENT SUBSTANCE
eee Fe - | RELEASE 0 Ee a eee
CJ rReveased {LJ “ISSUED AMT OF SECURITY | SPECIAL NOTES [CJ PASSPORT
ON O/R APPEARANCE BOND |$ SURRENDERED
DATE:
PROPERTY TO BE POSTED CORPORATE security L] REAL PROPERTY: LJ
Cl caAsH $
[-] MOTION [-JPRETRIAL [[] DETAINED |[_JRELEASED |(_] DETENTION HEARING |[_ REMANDED
FOR SERVICES AND FORMAL FINDINGS TO CUSTODY
DETENTION] REPORT WAIVED
ORDER | REMOVED TO THE DISTRICT OF a a
Bee eke ee PLEA
SI CONSENT Snore GUILTY [J GUILTY “GUILTY TO COUNTS: Co
ENTERED.
[_] PRESENTENCE |L-ICHANGE OF PLEA |[_] PLEA AGREEMENT OTHER:
REPORT ORDERED FILED
ce CONTINUANCE. 2
TO: [[] ATTY APPT (-] BOND [-] STATUS RE:
HEARING HEARING CONSENT (-] TRIAL SET
AT: L_] SUBMIT FINAN. |[_] PRELIMINARY |[_] CHANGE OF [J status
AFFIDAVIT HEARING PLEA
BEFORE HON. [_] DETENTION [1] ARRAIGNMENT|[-] MOTIONS [] JUDGMENT &
HEARING SENTENCING
[[] TIME WAIVED [.] TIME EXCLUDABLE |[] IDENTITY / [_] PRETRIAL [_] PROB/SUP REV.
UNDER 18 § USC REMOVAL CONFERENCE HEARING
3161 HEARING

 

-ADDITIONAL:PROCEEDINGS: ite

Defendant waives personal appearance and consents to proceeding by video. The surety is notified that the bond has been
increased to $250,000, which is secured by her home, and consents to the Court signing the amended bond on her behalf.

DOCUMENT NUMBER:

 
Case 3:20-mj-70968-MAG Document 44 Filed 01/07/21 Page 7 of 10

Recording Requested by 2020260754 10/06/2020 08:36 AM 3 PGS

OFFICIAL RECORDS OF ALAMEDA COUNTY
MELISSA WILK, CLERK-RECORDER

RECORDING FEES: $204.00

ATTORNEY OF RECORD

Edward Swanson
Swanson & McNamara, LLP
300 Montgomery Street, Suite 1100

San Francisco, CA 94104
TTT

WHEN RECORDED MAIL TO:

Susan Y. Soong, Clerk of the US District
Court for the Northem District of Califomia
450 Golden Gate Avenue, 16th Floor =

San Francisco, CA 94102 THIS SPACE FOR RECORDER'S USE

SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS SECURING
A PERSONAL SURETY BOND TO THE UNITED STATES DISTRICT COURT

 

 

 

 

sk
THIS DEED OF TRUST, made this 2.” day of OQpk@rtyoy20 2 between Sulan Wang

herein called TRUSTOR, whose address is:_8503 Central Ave, Newark, CA 94560 and Susan Y. Soong, Clerk, United
States District Court for the Norther District of California, herein called both TRUSTEE and BENEFICIARY.

WITNESSETH; That Trustor IRREVOCABLY GRANTS, TRANSFERS AND ASSIGNS TO TRUSTEE IN TRUST, WITH POWER OF SALE, that property in
Alameda County, California, described as: (ATTACH PROPERTY DESCRIPTION ON SEPARATE PAGE) TOGETHER WITH the rents, issues
and profits thereof, SUBJECT, HOWEVER, to the right, power and authority given to and conferred upon Beneficiary by paragraph (10) of the provisions
incorporated herein by reference to collect and apply such rents, issues and profits.

For the purpose of securing performance of each agreement of Trustor incorporated by reference or contained herein under the bond{s) posted on behalf of
defendant(s) _Chen Song in Case No. CR 20-70968 MAGwhich includes an obligation by said Trustor’s surety
(les) in the amount of $ _100,000.00 secured by Property : .

TO PROTECT THE SECURITY OF THIS DEED OF TRUST, TRUSTOR AGREES: By the execution and delivery of this Deed of Trust and the note or the
Personal Surety Bond secured hereby, that provisions (1) to (14), inclusive, (which provisions, identical in all counties, are printed on the reverse hereof) of the
fictitious deed of trust recorded in the book and at the page of Official Records in the office of the County Recorder of the County where said property is located,
noted below with the County name, viz:

 

 

 

 

COUNTY BOOK PAGE COUNTY BOOK PAGE COUNTY BOOK PAGE COUNTY BOOK PAGE
Alameda RES477 (tM 148 Kings 1122 $16 Placer 1986 591 Sierra 78 652
Alpine 30 374-376 Lake 942 153 Plumas 291 119 Siskiyou 824 414
Amador 333 343 Lassen 334 458 Riverside 1978 140181 Solano 1978 §5321
Butte 2301 464 Los Angeles 78-738583 _ Sacramento TROPA 1144 Sonoma 3421 802
Calaveras 475 244 Madera 1406 233 San Benito 432 18 Stanislaus 3074 365
Colusa 461 325 Marin 3400 76 San Bemardino 9469 1383 Sutter 929 678
Contra Costa 8914 326 Mariposa 185 364 San Diego 1978 78-285214 Tehama 755 108
Del Norte 219 441 Mendocino 1157 523 San Francisco C601 709 Trinity 192 632
El Dorado 1649 92 Merced 2130 629 San Joaquin 4420 184 Tulare 3549 778
Fresno 7069 mu Modoc 255 590 San Luis Obispo 2084 280 Tuolumne §39 129
Glenn 631 343 Mono 246 §73 San Maieo 7758 2337 Ventura 5158 219
Humboldt 1500 §§3 Monterey 1257 744 Santa Barbara 783910 _— Yolo B16 148
imperial 1418 1241 Napa 1088 368 Santa Clara D797 194 Yuba 671 393
inyo 232 93 Nevada 963 297 Santa Cruz 2933 276

Kem §123 521 Orange 12749 728 Shasta 1836 350

 

are hereby adopted and incorporated herein and made a part hereof as though fully set forth herein at length; that Trustor will observe and perform said provisions;
and that the references to property, obligations, and parties in said provisions shall be construed to refer to the property, obligations, and parties set forth in the
Deed of Trust. Trustor requests that a copy of any Notice of Default and of any Notice of Sale hereunder be maited to him at his address hereinbefore set forth.

 

 

 

 

 

 

 

A NOTARY PUBLIC OR OTHER OFFICER COMPLETING THIS CERTIFICATE VERIFIES ONLY THE || SIGNATURE OF TRUSTOR
(DENTITY OF THE INDIVIDUAL WHO SIGNED THE DOCUMENT TO WHICH THIS CERTIFICATE IS .
ATTACHED, AND NOT THE TRUTHFULNESS, ACCURACY, OR VALIDITY OF THAT DOCUMENT. Sign: amA\
STATE OF CALIFORNIA } +s Print Name: Ss ULAN lA? A lV cu
COUNTY OF _ flomeda. _ Sign:
Print Name:

 

On CAI2112.0%0, 20 Mefore me, WonaNiCrkande — , Notary Public, personally appeared SuldrWang —

who proved to me on the basis of sati ry evidence to be the person(#) whose name(#Vis/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in hi ir authorized capacity(ies)/ and that by hiafhertheir signature(s) on the instrument the person(9}, or the entity upon
behalf of which the person(9) acted, exécuted the instrument. | certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing

paragraph is true and correct. . \
ez
WITNESS my hand and official seal. ban uaa p l eare Zee atfached dotigalib
QO y
Quang MK mode

a
VAN = -|°
COMM. #2175533 = ome 6 phil t A
SIGNATURE OF NOTARY PUBLIC NOTARY PUBLIC - CALIFORNIA
i

 

 

  

My Comm. Exp. Dec. 15, 2020

] ALAMEDA COUNTY
Form CAND GO-55-8 (rev. 10/2015) AUUENIUERUUUNGUENNORUGLQOGUSNGUOEIEAGUEREREASTSEREUTEEEUCEIOTOLEQEASTOCCQSLGQQOEST
oa

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

OFFICE OF THE CLERK

OBLIGATION

We, the undersigned, represent and/or agree that:

Case 3:20-mj-70968-MAG Document 44 Filed 01/07/21 Page 8 of 10

 

 

Reset All Forms

 

1. Weare the owners of the property pledged in the attached Deed of Trust;

2. Inconsideration for the release of defendant Chen Song
on bond in the matter of the United States v. Chen Song

Case No. CR .20-MJ-70968 MAG , we pledge the amount of $ 100,000.00

by the above-mentioned Deed of Trust executed in favor of the United States District

Court, Northern District of California.

to be secured

3. In the event bail is eventually exonerated in said matter, said beneficiary of the Deed of
Trust is authorized and requested to execute and acknowledge the Reconveyance

document also attached hereto;

4. Inthe event bail is eventually forfeited for failure to comply with the terms of the bail
order, said beneficiary is authorized to request the trustee under the Deed of Trust to
proceed with foreclosure under the terms of the Deed of Trust and to submit this
document together with the order forfeiting bail and the Deed of Trust as conclusive

evidence of default.

Mi Den wang

Signature _)

9/21 />020

Date

 

 

Signature

Form CAND GO-55-A (rev. 3/2015)

Date

 
»

Case 3:20-mj-70968-MAG Document 44 Filed 01/07/21 Page 9 of 10

EXHIBIT A

For APN/Parcel ID(s): 092-0256-005 (Portion) and 092-0261-028 (Future)

ALL THAT REAL PROPERTY IN THE CITY OF NEWARK, COUNTY OF ALAMEDA, STATE OF
CALIFORNIA, DESCRIBED AS FOLLOWS (THE “PROPERTY’):

PARCEL NO. 1

LOT 24 (THE “LOT”) OF TRACT NO. 8311, AS SHOWN ON THE SUBDIVISION MAP FILED ON
MARCH 6, 2018, IN BOOK 353, AT PAGES 17 TO 28, INCLUSIVE, OF MAPS IN THE OFFICE OF THE
ALAMEDA COUNTY RECORDER, CALIFORNIA (THE “MAP”).
Case 3:20-mj-70968-MAG Document 44 Filed 01/07/21 Page 10 of 10

 

Ana Banares

De Oe
From: Ana Banares

Sent: Tuesday, January 5, 2021 12:24 PM

To: ‘ed@smllp.law’; 'audrey@smllp.law'

Ce: "SK CRD@cand.uscourts.gov'

Subject: Deed of Trust #2020260754 Property Bond 3:20MJ070968 US v Chen Song
Attachments: GO-55.pdf

importance: High

Tracking: Recipient Delivery

‘ed@smilp.law’

‘audrey@smilp.law’

‘SK CRD@cand.uscourts.gov'

SK CRD@cand.uscourts.gov Failed: 1/5/2021 12:25 PM ,

Mr. Swanson,

We received the deed of trust for the above defendant.

According to General Order 55 (attached), the below required documents must be
submitted.

Please submit the required document to the court.

B. Required Documents

The court requires accurate information concerning the value of and title to any
property posted as security for a bond. For each piece of real property posted,
documents must be provided to show (1) that the property has enough equity to
support its portion of the bond amount, and (2) that the person(s) posting the property
is/are the true and only owner(s). There will be no deviation from the requirements set
forth below regarding (1) the Obligation, (2) the Deed of Trust, or (3) the Reconveyance
(see B.3, 4 & 5 below.)

- —— « . —

Ana Banarey

Financial Supervisor

United States District Court
Northern District of California
https://cand.uscourts.gov
Ana_Banares@cand.uscourts.gov
(415) 522-2050
